DETAILED CORRESPONDENCE

	Applicant’s response filed on 12/2/2020 has been entered. No claims have been canceled, amended, or added. Claims 1-2, 5, 14-17, 20, 28-29, 31, and 86-98 remain pending and under examination in the instant application. An action on the merits follows.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/2/2020 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner, and an initialed and signed copy of the 1449 is attached to this action.

Claim Rejections - 35 USC § 103

Claims 1-2, 5, 14-17, 20, 28-29, 31, and 86 remain rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0311907 (2016), hereafter referred to as Brogdon et al., with an effective filing date of 12/20/13, in view of US Patent Application Publication 2014/0065667 (2014), hereafter referred to as Guschin et al., US Patent Application Publication 2014/0030240 (2014), hereafter referred to as Gregory (1), US Patent Application Publication 2014/0301990 (2014), hereafter referred to as Gregory (2), and Canver et al. (2014) J. Biol. Chem., Vol. 289(31), 21312-21324. Applicant’s arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below.
The applicant argues that Brogdon et al. does not teach to inhibit the expression of more than one inhibitory molecule, and in particular the inhibition of both PD1 and CTLA4 , and does not clearly teach to inhibit the expression of all of the TCR alpha, TCR beta, PD1, CTLA4, and B2M polypeptides using CRISPR. The applicant further reiterates their arguments, previously presented, that Brogdon et al. does not exemplify nor provide an enabling disclosure for the use of the CRISPR/Cas system in T cells to genetically modify any of the genes recited in the claims, and that none of the cited secondary references support the use of CRISPR/Cas in T cells or otherwise remedy the defects of Brogdon et al. Thus, the applicant concludes that none of Brogdon et al., Guschin et al., Gregory 1 or 2, or Canver provide the teachings, motivation, or reasonable expectation of success in genetically modifying genes in T cells as claimed using CRISPR/Cas.
In response to applicant’s arguments against the references individually, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In addition, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the rejection of record, Brogdon et al. was cited for teaching genetically modified T cells comprising and expressing a nucleic acid encoding a chimeric antigen receptor (CAR) capable of recognizing a tumor-associated antigen, where the T cells are derived from peripheral blood, such as from an immunocompromised patient or patient with leukemia, or where the T cells are tumor-infiltrating lymphocytes (Brogdon et al., paragraphs 2131-2138, and claims 1-71). Brogdon et al. further teaches methods of using regulatable CAR (RCAR) T cells for adoptive immunotherapy of cancer, where either autologous or allogeneic RCAR T cells are administered to a patient with cancer (Brogdon et al., paragraphs 2, and 2202-2207, and claims 34-52). In addition, Brogdon et al. teaches in certain embodiments to use CAR T cells genetically engineered to not express any functional TCR or functional HLA class I on the cell surface (Brogdon et al., paragraphs 2140-21446). In particular, Brogdon et al. teaches that T cells can be engineered to not express the TCR subunits and/or HLA components using various methods of gene editing, including CRISPR/cas, TALENs, or ZFNs  (Brogdon et al., paragraphs 2149-2172). Brogdon et al. also teaches that the CAR T cell function can be optimized by engineering the T cells using CRISPR/cas, TALENs, or ZFNs to further lack expression of an inhibitory molecules such as PD1 or CTLA4, and in particular PD1 (Brogdon et al., paragraphs 1890 and 2144). Thus, at the very least, Brogdon et al. provides specific motivation to engineer a CAR T cell to not express TCR subunits, HLA components, and PD1 or CTLA4 using CRISPR/cas. 
While Brogdon et al. was cited for teaching to inhibit the expression of TCR subunits, HLA components, and inhibitory molecules such as PD1 and CTLA4 in CAR T cells using CRISPR/cas, TALENs, and ZFNs, in order to optimize the function of the T cell, the rejection of record recognized that Brogdon et al. does not provide any specific details as to the use of any of these editing strategies to delete specific contiguous portions of these genes in a T cell. The teachings of Brogdon et al. were therefore supplemented by the teachings of Guschin et al., Gregory (1), Gregory (2) and Canver et al.. Guschin et al. was cited for teaching that CTLA4 expression in human T cells can be inhibited using two pairs of ZFNs designed to cleave the CTLA4 gene at two sites, leading to an approximately 2.8 kb contiguous deletion in the CTLA4 gene (Guschin et al., paragraphs 246-254). Guschin et al. further teaches that ZFNs can be used to introduce contiguous deletions into the beta-2 microglobulin gene which encodes a subunit of HLA class I, and that cells lacking beta-2 microglobulin expression are HLA class I null and thus better for cell grafting (Guschin et al., paragraphs 229-230). Thus, Guschin et al. provides detailed guidance for practicing the methods of inhibiting HLA class I and CLTA4 taught by Brogdon et al. in a T cell and further provides specific motivation for introducing contiguous deletions into the gene encoding the beta-2 microglobulin subunit of HLA class I. Gregory (1) was further cited for teaching specific methods for preventing PD-1 expression in T cells comprising deleting contiguous portions of the PD-1 gene the T cells using PD-1 specific ZFNs (Gregory (1), paragraphs 158-167, and Figure 2); and Gregory (2) was cited for teaching methods of preventing TCR expression in T cells comprising deleting a portion of each of the TCR alpha and beta genes using a gene editing system such as ZFNs, TALENs, or CRISPR/Cas (Gregory (2), paragraphs 10, 14-15, 20-21, and 193, and claims 1-19). Gregory (2) also teaches deleting the TCR alpha and beta genes in T cells expressing a CAR (Gregory (2), paragraph 194). Thus, Gregory (1) and (2) provide detailed guidance for practicing the methods of inhibiting TCR subunits and PD1 taught by Brogdon et al. in a T cell and further provides specific motivation to delete contiguous portions of the TCR alpha and beta genes. Therefore, in view of the specific teachings of the primary reference Brogdon et al. to genetically engineer T cells useful for immunotherapy of cancer to express a tumor-specific CAR, and to not express TCR and MHC class I, and to further not express the inhibitory molecule PD1 or CTLA4 using ZFNs, TALENs, or CRISPR/cas gene editing systems, and the detailed teachings and motivations of the secondary references Guschin et al., and Gregory (1) and Gregory (2) for deleting contiguous portions of the TCR alpha, TCR beta, MHC beta-2 microglobulin, PD1, and CTLA4 genes in T cells, it would have been prima facie obvious to the skilled artisan at the time of filing to use the specific techniques taught by Guschin et al., Gregory (1) and Gregory (2) to make the CAR T cells engineered to lack expression of TCR, MHC class I, and PD1 or CTLA4 as taught by Brogdon et al. with a reasonable expectation of success. 
Furthermore, in regards to deleting portions of both PD1 and CTLA4, the applicant is correct that none of the cited references specifically teach to delete both genes. However, as noted above, and as set forth in the rejection of record, Brogdon et al. identifies both the PD1 and CTLA4 molecules as inhibitory molecules of T cell function and specifically identifies each of these inhibitory molecules as targets for deletion through gene engineering. Gregory (1) further provides additional motivation for disrupting the expression of PD1 by teaching that PD1 is involved in T cell exhaustion and the immune escape of tumors as PD1 expression on CTLs contributes to loss of T cell functionality and the inability to mediate and effective anti-tumor response respectively (Gregory (1), paragraph 5). Thus, based on the teachings of Brogdon et al. and Gregory (1) that expression of both CTLA4 and PD1 on T cells inhibit their function, it would have prima facie obvious to the skilled artisan at the time of filing to delete contiguous portions of both the CTLA4 gene and the PD1 gene in human T cells with a reasonable expectation of success in order to improve T cell function and prevent tumor mediated loss of T cell functionality. Again, as noted above, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, in KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,”Id. at 415, 82 USPQ2d at 1395. MPEP 2141 provides a discussion of the KSR decision and points out particular findings of the Court, including:
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at 417, 82 USPQ2d at 1396. 

; and,
When considering obviousness of a combination of known elements, the operative question is thus “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id.

In the instant case, as noted above, Brogdon et al. and Gregory (1) teach that expression of both CTLA4 and PD1 on T cells inhibit their function and that the solution to this unwanted inhibition is to engineer deletions into the CTLA4 or PD1 genes. As such, since both molecules are identified as deleterious to the function of T cells, and in particular T cells expressing CAR, it is maintained that the it would have been obvious to the skilled artisan reading Brogdon et al. and Gregory et al. to introduce deletions into both inhibitory genes in order to improve T cell activity, particularly in CAR expressing T cells, with a reasonable expectation of success since the deletion of both the PD1 and CTLA4 genes is in an improvement in the method of Brogdon et al. that represents nothing more than the predictable use of prior art elements according to their established functions.
	Finally, in regards to the use of CRISPR/cas to delete portions of the TCR, MHC, PD1, and CTLA4 genes, the applicant is reminded that while all of the cited references teach that CRISPR/case can be used for modifying these genes, the rejection of record further cited Canver et al. for providing detailed teachings of using the CRISPR/cas system to modify genes in cells. Canver et al. was cited for teaching that the strategy of using two double strand breaks to introduce a targeted deletion in a gene has been successfully applied using ZFNs, TALENs, and CRISPR/Cas (Canver et al., page 21313). Canver et al. teaches that in the CRISPR/Cas system, nucleic acid encoding Cas9 is introduced into the cell along with two different sgRNAs which target the two locations in the target gene for double strand breaks (Canver et al., 21312-21313). Canver et al. further demonstrates that contiguous deletions can be successfully introduced where the 5’ and 3’ sgRNA target sequences are in two exons flanking an intron, or in target sequence present in two different introns flanking an exon, or in intergenic sequence flanking an entire gene region (Canver et al., Figure 1). Canver et al. demonstrates that the CRISPR/Cas system is efficient in generating all of these types of contiguous deletions and that the ease of generating sgRNA is a benefit over previous systems such as ZFNs and TALENs, thus providing motivation to use the CRISPR/Cas system over ZFNs or TALENs to introduce various types of contiguous deletions in a target sequence with a reasonable expectation of success. Thus, it is maintained that based on the motivation provided by Canver et al. to use CRISPR/cas as an editing system to introduce contiguous deletions in a target gene over ZFN or TALEN based systems, it would have been prima facie obvious to the skilled artisan at the time of filing to generate deletions in the CTLA4, PD1, TCR alpha, TCR beta, and beta-microglobulin genes in a CAR T cell as taught by Brogdon et al. in view of Guschin et al., Gregory (1), and Gregory (2) using the CRISPR/Cas system comprising introducing nucleic acid encoding Cas9 to the T cell along with pairs of sgRNA specific for each gene with a reasonable expectation of success.

Claims 1-2, 5, 14-17, 20, 28-29, 31, and 86-98 remain rejected under 35 U.S.C. as being unpatentable over US Patent Application Publication 2016/0311907 (2016), hereafter referred to as Brogdon et al., with an effective filing date of 12/20/13, in view of U.S Patent Application Publication 2017/0175128 (2017), hereafter referred to as Welstead et al., and U.S. Patent Application 2018/0141992 (2018), hereafter referred to as Cowan et al. Applicant’s arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below.
The applicant reiterates their arguments regarding Brogdon et al. applied to the above rejection, and further states that neither Welstead et al. nor Cowan et al. cure these deficiencies. 
In response, and as noted above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In addition, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the rejection of record, Brogdon et al. was cited for teaching genetically modified T cells comprising and expressing a nucleic acid encoding a chimeric antigen receptor (CAR) capable of recognizing a tumor-associated antigen, where the T cells are derived from peripheral blood, such as from an immunocompromised patient or patient with leukemia, or where the T cells are tumor-infiltrating lymphocytes (Brogdon et al., paragraphs 2131-2138, and claims 1-71). Brogdon et al. further teaches methods of using regulatable CAR (RCAR) T cells for adoptive immunotherapy of cancer, where either autologous or allogeneic RCAR T cells are administered to a patient with cancer (Brogdon et al., paragraphs 2, and 2202-2207, and claims 34-52). In addition, Brogdon et al. teaches in certain embodiments to use CAR T cells genetically engineered to not express any functional TCR or functional HLA class I on the cell surface (Brogdon et al., paragraphs 2140-21446). In particular, Brogdon et al. teaches that T cells can be engineered to not express the TCR subunits and/or HLA components using various methods of gene editing, including CRISPR/cas, TALENs, or ZFNs  (Brogdon et al., paragraphs 2149-2172). Brogdon et al. also teaches that the CAR T cell function can be optimized by engineering the T cells using CRISPR/cas, TALENs, or ZFNs to further lack expression of an inhibitory molecules such as PD1 or CTLA4, and in particular PD1 (Brogdon et al., paragraphs 1890 and 2144). 
The rejection of record acknowledged that while Brogdon et al. teaches to inhibit the expression of TCR subunits, HLA components, and inhibitory molecules such as PD1 and CTLA4 in CAR T cells using CRISPR/cas, TALENS, or ZFNs to optimize the function of the T cell, Brogdon et al. does not provide any specific details as to the use of any of these editing strategies to delete specific contiguous portions of these genes in a T cell. Thus, the rejection supplemented the teachings of Brogdon et al. with the teachings of Welstead et al. and Cowan et al.  Welstead et al. was cited for teaching similar methods of genetically modifying T cells to optimize their function and most specifically teaches to introduce a mutation into each of  the FAS, BID, CTLA4, PDCD1, CBLB, PTPN6, TRAC and TRBC genes in a T cell or engineered CAR T cell, where the mutations are introduced using CRISPR/Cas9 and wherein the mutations knockdown the expression of each of the targeted genes (Welstead et al. paragraphs 216, and 218-226). Note that PDCD1 is another name of PD1, TRAC refers to a TCR alpha chain gene, and TRBC refers to a TCR beta chain gene. Welstead teaches a number of gRNA encoded targeting sequences including sequences with 100% identity to SEQ ID NOS 72, 128, 421, 462, 50, 573, 657, and 662: SEQ ID NO:46021 corresponds to instant SEQ ID NO:128; SEQ ID NO: 942 correspond to instant SEQ ID NO: 421; SEQ ID 598 corresponds to instant SEQ ID NO:462; SEQ ID NO:462 corresponds to instant SEQ ID NO:550; SEQ ID NO:49369 corresponds to instant SEQ ID NO:573; SEQ ID NO:395 corresponds to instant SEQ ID NO: 657; SEQ ID NO:390 corresponds to instant SEQ ID NO:662; and SEQ ID NO:13435 corresponds to instant SEQ ID NO:72. Welstead teaches that any two targeting domains that are complementary to opposite DNA strands, e.g. a gRNA comprising a minus strand targeting domain may be paired with an gRNA comprising a plus strand targeting domain provided that the two gRNAs are oriented on the DNA such that PAMs face outward and the distance between the 5’ends of the gRNAs is 0-50 bp (Welstead, multiple teachings, see for example page 59). Welstead et al. also provides working examples demonstrating the efficacy of CRISPR/Cas 9 in genetically modifying genes in T cells (Welstead, examples 5-7). Cowan et al. further supplements Brogdon et al. by teaching and successfully exemplifying methods of knocking down expression of the HLA component B2M using CRISPR/Cas 9 in T cells (Cowan et al., Examples).  In particular, Cowan et al. teaches the use of two gRNA and discloses targeting sequences that include sequences 100% identical in SEQ ID NOS 773 and 778. Specifically, SEQ ID NO:16 corresponds to instant SEQ ID NO:773 and SEQ ID NO:21 corresponds to instant SEQ ID NO:778. Thus, Welstead et al. and Cowan et al. successfully exemplify the use of CRISPR/cas to delete contiguous portions of the claimed gene in T cells, and further provide motivation and a reasonable expectation of success for inhibiting the expression of both PD1 and CTLA4 and further all of TCRA, TCRB, B2M, PD1, and CTLA4 in a T cell using CRISPR/cas.
Therefore, it is maintained that in view of the detailed teachings of both Welstead and Cowan for methods of deleting specific portions of each of the PD1, CTLA4, TCR alpha, TCR beta, and B2M genes using pairs of gRNA and Cas9, the specific teachings of Welstead et al. to knockdown all of the PD1, CTLA4, TCR alpha and TCR beta genes in a T cell, and the disclosure in Welstead and Cowan of the exact targeting sequences recited in the instant claims for targeted deletion of each of the PD1, CTLA4, TCR alpha, TCR beta, and B2M genes, it would have been prima facie obvious to the skilled artisan at the time of filing to use CRISPR/Cas technology to practice the methods of Brogden et al. with a reasonable expectation of success, and further to use the specific targeting sequences disclosed in Welstead et al. and Cowan et al. to delete portions of each of these genes also with a reasonable expectation of success. 

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633